Exhibit 10.1

 



EMPLOYMENT AGREEMENT RENEWAL

This Employment Agreement Renewal, is entered into by and between Advanced Cell
Technology, Inc., a Delaware corporation (the “Company”), and Robert Lanza (the
“Executive”) on November 8, 2013 (the “Renewal Date”), and is effective as of
October 1, 2013.

WHEREAS, the Company and the Executive (together the “Parties”) entered into
that certain Amended and Restated Employment Agreement, effective as of July 1,
2011, (the “Employment Agreement”);

WHEREAS, the Term (as defined in the Employment Agreement) of the Employment
Agreement runs through September 30, 2013 at which time the Term may be extended
or renewed by mutual agreement of the Parties in a writing signed by the Company
and the Executive; and

WHEREAS, the Parties have mutually agreed to renew the Term of the Employment
Agreement until December 31, 2013 and supplement certain terms of the Employment
Agreement regarding compensation as set forth herein.

NOW, THEREFORE, the Parties agree as follows:

1. Pursuant to and in accordance with Section 3.1 of the Employment Agreement,
the Term of the Employment Agreement is hereby renewed through December 31,
2013, and the terms and conditions of the Employment Agreement shall govern the
employment by the Company of the Executive through such date.

2. Pursuant to Section 4.4 of the Employment Agreement, Executive may receive
additional future grants of options to acquire stock during the Term if
determined by the Chief Executive Officer and approved by the Board, each in
their respective sole and absolute discretion. In accordance with this
provision, Company shall grant to Executive:

(a) 1,285,714 shares of restricted common stock of Company under the Company's
2005 Stock Incentive Plan, subject to the terms and conditions of the Company’s
standard award documentation. Such shares will be subject to vesting in three
equal installments. The first installment shall vest on the Renewal Date, the
second installment shall vest on November 30, 2013 and the third installment
shall vest on December 31, 2013, provided that Executive remains employed by the
Company on each vesting date. In the event that any of such shares fail to vest,
upon the termination of Executive’s employment the unvested shares will be
forfeited to the Company without payment of any consideration for same to
Executive; and

(b) Options to purchase 1,285,714 shares of common stock of the Company with an
exercise price equal to the per-share price of the Company’s common stock as of
the close of trading on the Renewal Date, subject to the terms and conditions of
Company’s standard award documentation. Such options will be subject to vesting
in three equal installments. The first installment shall vest on the Renewal
Date, the second installment shall vest on November 30, 2013 and the third
installment shall vest on December 31, 2013, provided that Executive remains
employed by Company on each vesting date.

1

 

 

3. Pursuant to Section 4.2 of the Employment Agreement, the Company may, in its
sole discretion, award bonuses during the Term based upon the Executive's
performance as determined unilaterally by the Company. Any such bonuses will be
paid by Company no later than 75 days after the end of Company’s fiscal year
with respect to which such bonus was determined. For fiscal year 2013, the
Company will target the bonus of up to 40% of Executive’s annual salary rate.

4. Effective as of October 1, 2013, all provisions of the Employment Agreement
shall be deemed to be in full force and effect, with no further changes,
modifications or amendments.

[Signature Page to Follow]

2

 

IN WITNESS WHEREOF, the parties hereby have executed this Employment Renewal
Agreement as of the Renewal Date written above.

  ADVANCED CELL TECHNOLOGY, INC.   /s/ Gary Rabin   By: Gary Rabin   Its: CEO  
    ROBERT LANZA           /s/ Robert Lanza   Robert Lanza

 

 

 

 

 

 

 

 

 



3

